Curia.

This application is warranted by the 14th section for the act for the partition of lands. (1 R. L. 513.) By the iparriage and birth of the chile}, Miller became tepant by the curtesy initiate ; and by the sale upon the execution, Given succeeded to his rights, and would he entitled, under the statute of partition, to the interest during Miller’s life; hut the period for redernp.tion has no) expired, gnd we cannot grant the rule as applied for. Let one-third of the proceeds of the sale by the cp.rnniissip.ners be paid to the Clerk and he put at interest, which we will dispose of, on further application, when the period for redemption has expired, according to the rights of the parties at that time.
Rule accordingly.